VAN GRAAFEILAND, Circuit Judge,
concurring in part and dissenting in part:
Justice Rehnquist stated in Bell v. Wolfish, 441 U.S. 520, 559, 99 S.Ct. 1861, 1884, 60 L.Ed.2d 447 (1979), that “[a] detention facility is a unique place fraught with serious security dangers.” He also observed quite correctly that “[sjmuggling of money, drugs, weapons, and other contraband is all too common an occurrence.” Id. See, e.g., United States v. Stassi, 544 F.2d 579, 582 (2d Cir.1976), cert. denied, 430 U.S. 907, 97 S.Ct. 1176, 51 L.Ed.2d 582 (1977) (major narcotics conspiracy “hatched” in federal penitentiary); Palmigiano v. Garrahy, 443 F.Supp. 956, 967 (D.R.I.1977), aff'd, 616 F.2d 598 (1st Cir.), cert. denied, 449 U.S. 839, 101 S.Ct. 115, 66 L.Ed.2d 45 (1980) (“Prison officials estimate that 70-80% of inmates in Maximum are current drug users, including perhaps 40 heroin addicts. The traffic in contraband is a major cause of violence.”); Pugh v. Locke, 406 F.Supp. 318, 327 (M.D.Ala. 1976), aff'd sub nom. Newman v. Alabama, 559 F.2d 283 (5th Cir.1977), rev’d in part on other grounds sub nom. Alabama v. Pugh and cert. denied, 438 U.S. 781, 915, 98 S.Ct. 3057, 3144, 57 L.Ed.2d 1114, 1160 (1978) (“Gambling, smuggling, and extortion are several of the abuses fueled by the failure of prison officials to control the possession of currency inside the institution.”); Holt v. Sarver, 309 F.Supp. 362, 377 (E.D.Ark.1970), aff'd, 442 F.2d 304 (8th Cir.1971) (“prevalent consumption of liquor and beer and ... use of drugs ... not. uncommon for many, if not all, of the inmates of a particular barracks to become intoxicated by drugs and alcohol all at the same time”).
It is against the “unique” background of a penal institution that the constitutionality of appellees’ attempts to eliminate smuggling must be examined. Senator Sam Nunn, who presided at a Senate hearing in which there was testimony about a million-dollar-a-year drug operation at the federal *212prison in Atlanta and the smuggling in of drugs, liquor, groceries, toilet articles and money, concluded that “corruption of public officials is a cornerstone of organized crime’s success.” Hearings on Organized Criminal Activities Before the Permanent Subcommittee on Investigations of the Senate Committee on Governmental Affairs, 95th Cong., 2d Sess., pt. 1, 307 (1978). It hardly can be gainsaid that few individuals are more constantly exposed to corrupting influences than are those who guard hardened criminals grouped together in an institution and in control of large amounts of illicit funds. Fortunately, most correction officers are upright and honest men who are able to resist temptation. However, this is not true of all of them.
John P. Flannery, a former Assistant United States Attorney for the Southern District of New York, is the author of an interesting article entitled “Prison Corruption: A Mockery of Justice”, which can be found at pages 271-292 of 2 Prisoners’ Rights Sourcebook, published in 1980 by Clark Boardman Company, Ltd. Mr. Flan-nery says:
Prison and its condition have been at the heart of a plethora of court decisions, the focus of much legislation, and the object of suggested and implemented court, legislative, and administrative reform. There is, however, one determinant of the prison condition that is not usually considered in these discussions. It is the corrupt acts of prison officials. Official corruption pervades the prison system, and necessarily compromises the integrity of and safety within the prison. It inequitably distributes privilege to those who can afford to pay for it.
[Ojfficers have had sex with inmates; brought them contraband, including food, liquor, narcotics, and money used in at least one case to pay for an inmate’s execution; taken inmates out of prison on unauthorized trips, for a price; helped them get to the prison of their choice, also for the right price; and finally helped them escape, generally for a higher price. Prison employees have permitted and participated in crimes for which they are empowered to arrest the offenders. The officials who performed these corrupt acts have even included two successive chaplains at one prison facility. The inmates, for the most part, have been organized crime figures. The other inmates — who can not pay, and are relatively minor offenders without “connections” — do without these favors, but are unalterably and adversely affected by what they cannot fail to see.
Id. at 271, 273-74.
One need not subscribe in full measure to the foregoing statements to realize that a problem of employee honesty and ethics exists in every correctional institution. See, e.g., United States v. McCrary, 699 F.2d 1308, 1311-12 (11th Cir.1983). It is essential, therefore, that prison administrators be accorded “wide-ranging deference in the adoption and execution of policies and practices that in their judgment are needed to preserve internal order and discipline and to maintain institutional security.” Bell v. Wolfish, supra, 441 U.S. at 547, 99 S.Ct. at 1878.
At first blush, a holding that no strip search may take place in the absence of a reasonable suspicion that contraband will be found does not seem to place too heavy a burden on prison administrators. However, I believe we reasonably may expect that, after the majority opinion is filed, appellants and their colleagues will challenge every search that is made, see Gettleman v. Werner, 377 F.Supp. 445, 449 (W.D. Pa.1974); and I can think of no better way to dry up sources of information than to require prison officials to disclose in each instance the basis for their reasonable suspicion. Moreover, the majority’s “Application of the Reasonable Suspicion Standard”, with the results of which I in some instances disagree, presages additional judicial involvement in prison administration, and makes civil contempt or section 1983 liability contingent on the ex post facto determination by a judge or jury of what constitutes reasonable suspicion.
*213I would not place prison guards in the same category as those who, when crossing our nation’s borders, have no choice but to submit to Customs inspection. No one forces a person to become a guard. One who chooses employment in a penal institution must recognize that it has “peculiar needs”, United States v. Chatman, 538 F.2d 567, 569 (4th Cir.1976), one of which is the regulation of articles being introduced into the institution. Id.; Gettleman v. Werner, supra, 377 F.Supp. at 451-53. Although such needs should have little or no effect on employees’ rights of free speech and association, see Pickering v. Board of Education, 391 U.S. 563, 568, 88 S.Ct. 1731, 1734, 20 L.Ed.2d 811 (1968), their right of privacy must yield to the need for the State to maintain institutional order and discipline. See id. “That which would be unreasonable in the outside world may be indispensable within a prison.” Newman v. State of Alabama, 559 F.2d 283, 291 (5th Cir.1977), rev’d in part on other grounds sub nom. Alabama v. Pugh and cert. denied, 438 U.S. 781, 915, 98 S.Ct. 3057, 3144, 57 L.Ed.2d 1114, 1160 (1978). Like workers in a diamond mine, prison employees should recognize that exposure to search is an integral part of their employment. Because of the powder-keg nature of a prison and the fact that guards enter prison employment with their eyes wide open, I would place no greater limitation on strip searches than that they not be conducted arbitrarily, capriciously, or in bad faith. See Daughtery v. Harris, 476 F.2d 292, 294-95 (10th Cir.), cert. denied, 414 U.S. 872, 94 S.Ct. 112, 38 L.Ed.2d 91 (1973); Evans v. Moseley, 455 F.2d 1084, 1086 (10th Cir.), cert. denied, 409 U.S. 889, 93 S.Ct. 160, 34 L.Ed.2d 146 (1972); United States v. Kelley, 393 F.Supp. 755, 756-57 (W.D.Okla.1975). A federal court injunction which forbids prison administrators on pain of contempt from proceeding on anything less than “reasonable suspicion” constitutes an unwarranted interference in prison administration.
Because the issuance of a search warrant depends upon a showing of probable cause, Nathanson v. United States, 290 U.S. 41, 46, 54 S.Ct. 11, 12, 78 L.Ed. 159 (1933), a requirement that a search warrant be obtained before a body cavity search for prison contraband can be conducted is “completely unrealistic”. Daugherty v. Harris, supra, 476 F.2d at 294-95. Appellants’ constitutional rights of privacy must be measured by whether appellants have an expectation of privacy which society is prepared to recognize as reasonable. United States v. Head, 546 F.2d 6, 8 (2d Cir.1976), cert. denied, 430 U.S. 931, 97 S.Ct. 1551, 51 L.Ed.2d 775 (1977). Such recognition depends in part upon “whether the burden of obtaining a warrant is likely to frustrate the governmental purpose behind the search.” Camara v. Municipal Court of the City and County of San Francisco, 387 U.S. 523, 533, 87 S.Ct. 1727, 1733, 18 L.Ed.2d 930 (1967). The specificity concerning time, place, and likelihood of discovery that would be required in an application for a body cavity search warrant and the difficulty of anticipating the need for such a warrant make it impractical and almost impossible to secure a proper warrant. See Committee for GI Rights v. Callaway, 518 F.2d 466, 474-77 (D.C.Cif. 1975). Recognizing that the “complex and intractable” problems of prison administration call for a “broad hands-off attitude” on the part of the courts, Procunier v. Martinez, 416 U.S. 396, 404-05, 94 S.Ct. 1800, 1807-08, 40 L.Ed.2d 224 (1974), I would treat body cavity searches in the same manner as strip searches in general. See Bell v. Wolfish, supra, 441 U.S. at 558-60, 99 S.Ct. at 1884-85; Daugherty v. Harris, supra, 476 F.2d at 294-95. At most, I would apply the “reasonable suspicion” standard which my colleagues apply to ordinary strip searches. See Hodges v. Klein, 412 F.Supp. 896, 903 (D.N.J.1976). I do not believe that, under the “unique” conditions which prevail in a penal institution, the Constitution mandates the issuance of a search warrant.